IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2138 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 160 DB 2014
                                :
           v.                   :          Attorney Registration No. 30215
                                :
THOMAS ALLEN CRAWFORD, JR.      :          (Allegheny County)
                                :
                Respondent      :




                                      ORDER


PER CURIAM


      AND NOW, this 14th day of November, 2017, upon consideration of the Report

and Recommendations of the Disciplinary Board, Thomas Allen Crawford, Jr. is

disbarred from the Bar of the Commonwealth of Pennsylvania, and he shall comply with

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).